                Case 2:19-cv-00209-JAT Document 34 Filed 07/02/19 Page 1 of 4



     David A. Chami, #027585
1    PRICE LAW GROUP, APC
     8245 N. 85th Way
2
     Scottsdale, AZ 85258
3    T: (818) 600-5564
     F: (818) 600-5464
4    david@pricelawgroup.com
     Attorneys for Plaintiffs,
5    Patricia and Armando Mendoza
6

7                                UNITED STATES DISTRICT COURT

8                                    DISTRICT OF ARIZONA

9

10   Patricia Mendoza and Armando Mendoza, Case No.: CV-19-209-PHX-JAT

11                 Plaintiffs,                FIRST AMENDED
                                              NOTICE OF 30(b)(6) DEPOSITION OF
12         v.
                                              EQUIFAX INFORMATION
13                                            SERVICES, LLC
     Ditech Financial, LLC and Equifax
14   Information Services, LLC,               Date: July 29, 2019
                                              Time: 9:00 a.m. EDT
15                 Defendants.                Place: Janice S. Baker & Associates
                                                     235 Peachtree Street North Tower,
16                                                   Suite 400
                                                     Atlanta, GA 30303
17

18

19

20

21      TO: ALL PARTIES HEREIN AND TO THEIR ATTORNEYS OF RECORD
22
           PLEASE TAKE NOTICE, pursuant to Fed.R.Civ.P 30(b)(6), that Plaintiffs, Patricia
23
     Mendoza and Armando Mendoza through their undersigned attorney of record, will take
24

25   the deposition and oral examination of Defendant Equifax Information Services, LLC

26   (“Equifax”) on July 29, 2019 at 9:00 a.m. (EDT) at 235 Peachtree Street, North
27
     Tower,Suite 400, Atlanta, GA 30303. The Parties may mutually agree to change the
28
     date and

                                             -1-
                Case 2:19-cv-00209-JAT Document 34 Filed 07/02/19 Page 2 of 4



     time of the deposition. This deposition will be taken before a notary public or other officer
1

2    authorized to administer oaths and will be recorded by video and/or stenographically. The
3
     deposition will continue from day to day thereafter, except for Saturdays, Sundays and
4
     State and Federal holidays, at the same place and beginning at the same time, until
5

6    completed. If an interpreter is requested to translate testimony, notice of the same must be

7    given at least 5 working days before the deposition date, and the specific language and/or
8
     dialect of thereof designated.
9
        The deponent must have knowledge and shall be able to testify to the following subject
10

11   matters:
12
            1. The handling of Plaintiffs’ disputes of the trade line at issue in this litigation.
13
            2. The Equifax employee(s) with knowledge of the establishment of Equifax’s
14

15
                systems and/or policies for assuring the accuracy of credit file information.

16          3. The Equifax employee(s) with knowledge of Equifax’s systems and/or policies
17
                regarding reinvestigations and/or disputes.
18
            4. The Equifax employee(s) with knowledge of Equifax’s policies and procedures
19

20              for responding to consumer disputes.

21          5. The Equifax employee with knowledge regarding the use of the Automated
22
                Consumer Dispute Verification.
23
            6. Equifax’s practices, policies, procedures, and methods used in its credit
24

25              reporting generally.
26
            7. The allegations made against Equifax in Plaintiffs’ Complaint and Equifax’s
27
                defenses to those allegations.
28



                                                   -2-
             Case 2:19-cv-00209-JAT Document 34 Filed 07/02/19 Page 3 of 4



           Please designate one of more officers, directors, managing agents, or other persons
1

2    pursuant to Federal Rule of Civil Procedure 30(b)(6) to testify on behalf of Equifax
3
     Information Services, LLC.
4

5

6    DATED: July 2, 2019

7                                            RESPECTFULLY SUBMITTED,
8
                                             PRICE LAW GROUP, APC
9
                                             /s/David A. Chami
10
                                             David A. Chami, #027585
11
                                             PRICE LAW GROUP, APC
                                             8245 N. 85th Way
12                                           Scottsdale, AZ 85258
                                             T: (818) 600-5564
13                                           F: (818) 600-5464
                                             david@pricelawgroup.com
14                                           Attorneys for Plaintiffs,
                                             Patricia and Armando Mendoza
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               -3-
              Case 2:19-cv-00209-JAT Document 34 Filed 07/02/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE
1

2           I hereby certify that on July 2, 2019, I served a true and correct copy of Plaintiff’s
3    First Amended Notice of 30(b)(6) Deposition of Equifax Information Services, LLC, via
4    E-Mail and First-Class Mail, enclosed in a sealed envelope with proper postage prepaid,
5    to the following:

6    Melissa S. Ho (#023269)
     Maria Fernanda Hubbard (#033161)
7    Isabella Leavitt (#034097)
8
     POLSINELLI PC
     One East Washington, Suite 1200
9    Phoenix, Arizona 85004
     Telephone: 602.650.2000
10
     Facsimile: 602.264.7033
11   mho@polsinelli.com
     mhubbard@polsinelli.com
12
     ileavitt@polsinelli.com
13   Attorneys for Defendant
     Equifax Information Services, LLC
14

15          I declare under penalty of perjury under the laws of the United States of America,
16   that the foregoing is true and correct.
17

18   Dated: July 2, 2019                                       PRICE LAW GROUP, APC
19
                                                               /s/Elizabeth Nanez
20

21

22

23

24

25

26

27

28



                                                  -4-
